          Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MICHELLE LEIGH MITCHELL,

        Plaintiff,

v.                                                                                       No. 19-cv-0717 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand for an

Immediate Award of Benefits or a Rehearing with Supporting Memorandum [Doc. 24], filed on

February 17, 2020. The Commissioner responded on May 18, 2020. [Doc. 28]. Plaintiff replied

on June 1, 2020. [Doc. 29]. The parties have consented to my entering final judgment in this case.

[Doc. 15]. Having meticulously reviewed the entire record and being fully advised in the premises,

the Court finds that the Administrative Law Judge’s (“ALJ”) finding at step five is not supported

by substantial evidence. It is not necessary to pass on Plaintiff’s other allegations of error because

an immediate award of benefits is appropriate. The Motion will be granted. See 42 U.S.C.

§ 405(g).

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were

1
 A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981; 416.1481. This case fits the general framework, and therefore, the Court reviews the
ALJ’s decision as the Commissioner’s final decision.
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 2 of 17




applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record, but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not re-weigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

“The failure to apply the correct legal standard or to provide this court with a sufficient basis to

determine that appropriate legal principles have been followed is grounds for reversal.” Jensen v.

Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotation marks omitted).

                      Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or
                                                 2
             Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 3 of 17




mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.”            42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); see 20 C.F.R. §§ 404.1505(a), 416.905(a).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R.

§§ 404.1520, 416.920. At the first four steps of the evaluation process, the claimant must show:

(1) she is not engaged in “substantial gainful activity”; and (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected

to last for at least one year; and (3) her impairment(s) either meet or equal one of the “Listings”2

of presumptively disabling impairments; or (4) she is unable to perform her “past relevant work”

(“PRW”). 20 C.F.R. §§ 404.1520(a)(4)(i)–(iv), 416.920(a)(4)(i)–(iv); see Grogan, 399 F.3d

at 1261. If she cannot show that her impairment meets or equals a Listing, but she proves that she

is unable to perform her PRW, the burden of proof then shifts to the Commissioner, at step five,

to show that the claimant is able to perform other work in the national economy, considering her

residual functional capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d

at 1261.

                                           Procedural Background

           Plaintiff alleges disability since 2011 due to multiple sclerosis (“MS”) and mental health

problems.         She first applied for a period of disability, disability insurance benefits, and

supplemental security income on June 22, 2012. Tr. 58, 234. She alleged a disability-onset date



2
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                    3
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 4 of 17




of August 30, 2011. Tr. 58, 759, 1445. Her claims were denied initially and on reconsideration.

See Tr. 58.

       Plaintiff had her first administrative hearing before ALJ John Rolph on August 4, 2014.

Tr. 76. ALJ Rolph issued his unfavorable decision on September 23, 2014. Tr. 58–70. He found

an RFC for no more than a limited range of sedentary, unskilled work, with ready access to the

restroom, and other non-exertional limitations. Tr. 63. Based on that RFC, ALJ Rolph found that

Plaintiff could not return to her PRW but could perform other work that existed in significant

numbers in the national economy. Tr. 68–70.

       Plaintiff exhausted her administrative remedies and filed her first federal court appeal on

February 25, 2015. [Doc. 1] filed in Mitchell v. Colvin, No. 15-cv-0166 CG. The Honorable

Carmen Garza, now Chief United States Magistrate Judge, found that the ALJ had failed to

properly weigh the medical opinions in the record. Tr. Tr. 869. She granted Plaintiff’s motion

and remanded the case for further proceedings on May 10, 2016. Tr. 868–80.

       Plaintiff had her second administrative hearing before ALJ Ann Farris on August 1, 2017.

Tr. 812–39. Plaintiff requested to amend her application to reflect a closed period of time,

beginning with the originally alleged onset date of August 31, 2011, through January 1, 2016,

when plaintiff attempted to return to work. Tr. 817, 986. By the time of the second hearing in

August of 2017, however, she had lost her job. Tr. 817. ALJ Farris granted her request and

amended the application to a closed period. Tr. 759. ALJ Farris found an RFC for no more than

a limited range of sedentary work with some additional non-exertional limitations. Tr. 765. ALJ




                                                4
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 5 of 17




Farris found that Plaintiff could not return to her PRW but could do work that existed in significant

numbers in the national economy. Tr. 771–73.

       Plaintiff filed her second appeal in federal court on February 9, 2018. [Doc. 1] filed in

Mitchell v. Berryhill, No. 18-cv-0136 KRS. The Honorable Kevin R. Sweazea, United States

Magistrate Judge, found that the VE’s testimony appeared to conflict with the Dictionary of

Occupational Titles (“DOT”) and the ALJ had failed to reconcile the apparent conflict. Tr. 1573–

74. Judge Sweazea granted Plaintiff’s motion and remanded the case for further proceedings on

November 30, 2018. Tr. 1568–75.

       Plaintiff had her third administrative hearing before ALJ Farris on March 29, 2019.

Tr. 1445. ALJ Farris issued the third unfavorable decision on June 5, 2019. Tr. 1459. She found

that Plaintiff met the insured status requirement through December 31, 2021. Tr. 1448. At step

one, she found that Plaintiff had not engaged in substantial gainful activity during the relevant,

closed period of time: from the alleged onset date, August 20, 2011, through January 1, 2016. Id.

At step two, the ALJ found that Plaintiff suffered from severe MS, depression, and scoliosis. Id.

She further found that Plaintiff’s medically determinable impairments of “history of gallbladder

disease, irritable bowel syndrome, urinary incontinence, obesity, and marijuana dependence” were

not severe. Tr. 1449. At step three, the ALJ determined that none of Plaintiff’s impairments, alone

or in combination, met or medically equaled a Listing. Tr. 1449–50. Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 1451–57. The ALJ found that during the relevant, closed time period, Plaintiff had:

               the [RFC] to perform less than a full range of sedentary work as
               defined in 20 [C.F.R. §§] 404.1567(a) and 416.967(a). She needed
               to be able to alternate between sitting and standing for brief periods
                                                 5
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 6 of 17




               approximately hourly; could occasionally climb, balance, and stoop;
               never kneel, crouch, or crawl; must avoid exposure to extreme heat;
               and required a cane at times when walking. [Plaintiff] was limited
               to simple work[-]related decisions with few workplace changes;
               occasional and superficial interactions with coworkers; limited
               interactions with supervisors; and no requirement to work at a
               production rate pace or perform tandem tasks.

Tr. 1451. At step four, the ALJ found that Plaintiff was unable to perform any PRW as a waitress.

Tr. 1457. Accordingly, the ALJ went on to consider Plaintiff’s RFC, age, education, work

experience, and the testimony of the VE at step five. Tr. 1457–58. She found that Plaintiff could

perform work that exists in significant numbers in the national economy and, therefore, was not

disabled. Tr. 1457–59. Plaintiff filed this third appeal on August 6, 2019. [Doc. 1].

                                            Discussion

       If a claimant meets her burden at steps one through four, showing that she cannot return to

her PRW, the burden shifts to the Commissioner to show that, nevertheless, she can perform other

work that exists in significant numbers. Grogan, 399 F.3d at 1261. There is no precise definition

for “significant” in this context. Nor is there any threshold number to show significance. Trimiar

v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992). The regulations and caselaw, however, give us

some guideposts.

       First, numerical significance can be shown with either regional numbers or national

numbers. 20 C.F.R. §§ 404.1566(a), 416.966(a). It is also clear that “it does not matter whether—

(1) Work exists in the immediate area in which [the claimant] live[s]; (2) A specific job vacancy

exists for [the claimant]; or (3) [The claimant] would be hired if [she] applied for work.” Id.

       However, “[i]solated jobs that exist only in very limited numbers in relatively few

locations outside of the region where [the claimant] live[s] are not considered ‘work which
                                                 6
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 7 of 17




exists in the national economy’. We will not deny . . . disability benefits on the basis of the

existence of these kinds of jobs.” §§ 404.1566(b), 416.966(b) (emphases added).

       “This Circuit has never drawn a bright line establishing the number of jobs necessary to

constitute a ‘significant number.’” Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).

“[The] reluctance stems from [the circuit court’s] belief that each case should be evaluated on its

individual merits.” Id. Several factors go into the proper evaluation of the issue:

                       A judge should consider many criteria in determining
               whether work exists in significant numbers, some of which might
               include: the level of claimant’s disability; the reliability of the
               vocational expert’s testimony; the distance claimant is capable of
               traveling to engage in the assigned work; the isolated nature of the
               jobs; the types and availability of such work, and so on.

Id. (quoting Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988)). The Tenth Circuit has also

emphasized that “the decision should ultimately be left to the [ALJ’s] common sense in weighing

the statutory language as applied to a particular claimant’s factual situation.” Id.

       In Trimiar, the VE had testified that there were 650–900 jobs regionally. Id. (No national

numbers were provided. See id.) The ALJ considered several factors relevant to evaluating

whether those jobs numbers were numerically significant. Id.

               First, the ALJ considered the combination of impairments possessed
               by the Appellant and acknowledged the “limited function of the
               right hand.” “The medical evidence establishes that the claimant is
               impaired as a result of radial nerve pulsey [sic] of the right arm”;
               nevertheless, “the claimant retains the residual function capacity to
               engage in work of a light nature not requiring use of his right upper
               extremity.” Further, we cannot question the reliability of the
               vocational expert’s testimony. The ALJ gave due consideration to
               the education and experience of the expert and probed regarding the
               expert’s conclusion that Appellant could perform work that exists in
               significant numbers.

                                                  7
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 8 of 17




                       Also, the ALJ considered the Appellant’s capacity to travel
               to the assigned work, by receiving testimony regarding the
               Appellant’s capacity to drive long distances. In response to a
               question regarding the claimant’s ability to drive distances over 150
               miles, the expert noted: “I don’t think the fatigue of the, the [sic]
               arm would be a terribly big problem. I think he’d get the use of that.
               A lot of this driving-- You know, if you’re on the highway, for
               example, there’s not much that demand placed on it.” The record,
               therefore, reflects neither physical nor practical limits on the
               Appellant’s ability to travel long distances. Additionally, the
               transcript indicates questioning regarding the isolated nature of the
               work. To this end, the ALJ heard testimony regarding the number
               of jobs, the percentage of jobs, and the location of jobs that are
               within the Appellant’s capacity. Finally, we are satisfied that the
               ALJ properly considered the type and the availability of work.
               Testimony was elicited regarding what jobs the Appellant could
               perform; whether his skills were transferable to these jobs; whether
               and to what extent he would require training for these jobs; and
               whether other people with similar physical limitations performed
               these jobs.

Id. at 1330–32 (alterations in original). Ultimately, the Tenth Circuit found that it “need not strain

at the numbers [because] the record indicate[d] that the ALJ weighed the relevant factors in

reaching his conclusion.” Id. at 1332 (emphasis added). The ALJ’s finding that the regional

numbers were “significant,” therefore, was supported by substantial evidence. Id.

       In the only two other cases published since Trimiar on the issue of “significance,” it is

evident that where the jobs numbers are low, a finding of “significant” must be supported by some

type of analysis. For example, in Allen v. Barnhart, the Tenth Circuit reversed an ALJ’s denial of

benefits where the ALJ incorrectly relied on the medical-vocational guidelines (“grids”), which

were not controlling because the plaintiff had several non-exertional limitations, and where two of

the three jobs provided by the VE exceeded the limits of the plaintiff’s RFC. 357 F.3d 1140, 1143

(10th Cir. 2004). The Commissioner urged the court to affirm anyway because, irrespective of the

                                                  8
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 9 of 17




errors, the VE had testified that the plaintiff could perform the duties of surveillance monitor, of

which there were 100 jobs statewide. The court declined. Id. at 1144. The number of jobs was

merely 100. The ALJ had not affirmatively determined that 100 jobs statewide was a “significant”

number. And—as is relevant here—the ALJ had “not give[n] explicit consideration to the factors

this court has recognized should guide the ALJ’s commonsense judgment,” such as the factors in

Trimiar. Allen, 357 F.3d at 1144.

       Similarly in Raymond, the Tenth Circuit repeated that where the step-five jobs numbers are

low, a finding of numerical significance must be supported by some type of analysis, as in Trimiar.

621 F.3d at 1274 n.2. In Raymond, the court was not persuaded by the plaintiff’s challenge to the

jobs numbers at step five. 621 F.3d at 1274. The numbers at issue were 1.34 million jobs

nationally and 385 regionally. Id. Critically, the plaintiff had not challenged the national numbers;

he had challenged only the regional numbers. The court declined to remand because it was enough

for the ALJ to rely on the national numbers, which the plaintiff never challenged. Id. Succinctly,

the court clarified, “Trimiar does not hold that only regional jobs are relevant or that a court must

engage in a factoral analysis when the number of jobs relevant available is, as here (1.34 million),

much larger [than in Trimiar].” Id. at n.2.

        In this case, during the most recent administrative hearing, the VE testified that a

hypothetical individual with the same age, education, work experience, and RFC as Plaintiff could

perform the jobs of addresser,3 of which there are 5,700 jobs nationally; table worker,4 of which

there are 3,000 jobs nationally; and pneumatic tube operator,5 of which there are 4,200 jobs

3
  DOT number 209.587-010
4
  DOT number 739.687-182
5
  DOT number 239.687-014
                                                 9
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 10 of 17




nationally. Tr. 1489. These total 12,900 jobs nationwide. On inquiry by the ALJ, the VE testified

that these named jobs were “representative” of the other work that the hypothetical individual

could perform, i.e., that there were additional jobs beyond those specifically identified. Tr. 1489–

90. However, the VE went on to qualify her testimony about these unidentified additional jobs.

                      VE: There are more.
                      ALJ: Okay. I don’t, I don’t need more examples.
                      VE: Okay, not a lot because within the hypothetical, with
               those limitations and then not dealing with a lot of people, it
               eliminates some of the ones that would have higher numbers.

                       ….

                       Plaintiff’s attorney: Okay. With the table worker, did the
               sit/stand lower your numbers at all?
                       VE: No.
                       Attorney: Okay.
                       VE: Those are low in sedentary unskilled jobs anyway.
                       Attorney: Okay.
                       VE: Like some of the highest numbers, and I’m talking
               specifically regarding the DOT, not all areas of the country, you
               know, just require that, they’ll say just give us the group or
               something like that, or pull out what you would say it is. With the
               software that I use, it gives the best approximation for the individual
               DOT and when you’re talking unskilled, sedentary, they’re going to
               be very low, that’s just the way it is. Some of the higher numbers
               are like 21,000. We’re not talking 500,000, you know, higher than
               that.

Tr. 1490, 1493–94. The ALJ explicitly relied on the VE’s testimony to find that Plaintiff could

perform other jobs that exist in “significant” numbers in the national economy. Tr. 1458. There

is no indication that the ALJ relied on anything other than the VE’s testimony to make this finding.

Tr. 1458; see Tr. 1445–59.

       Plaintiff’s position is that the VE’s testimony cannot amount to substantial evidence to

support the finding that these jobs exist in “significant” numbers because the VE testified that the
                                                 10
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 11 of 17




numbers were “very low.” Tr. 1494. The VE identified three jobs (by DOT number), totaling

12,900 jobs nationwide. Although the VE testified that there were more jobs than the three she

specifically identified, she emphasized that there were “not a lot” more. Tr. 1490. She further

testified, “[W]hen you’re talking unskilled, sedentary, they’re going to be very low, that’s just the

way it is. Some of the higher numbers are like 21,000. We’re not talking 500,000, you know . . .”

Tr. 1494.

       Because the ALJ failed to evaluate the Trimiar factors and made no specific factual finding

regarding the numerical-significance requirement, the Court cannot properly review this issue. As

the Tenth Circuit has emphasized:

               Trimiar’s insistence on an antecedent exercise of judgment by the
               ALJ is not novel. On the contrary, it is consistent with, if not
               compelled by, our broader recognition that as a court acting within
               the confines of its administrative review authority, we are
               empowered only to review the ALJ’s decision for substantial
               evidence and . . . we are not in a position to draw factual conclusions
               on behalf of the ALJ.

Allen, 357 F.3d at 1144 (quotations omitted). Here, the number at issue, 12,900, is very low and

cannot per se support a finding of significance. If the number were much higher, as in Raymond

(1.34 million) for example, the number alone could suffice. But here, because the number is so

low, some other analysis is necessary to support a finding of “significant.” But there is no other

analysis. There is no discussion or explanation of how the ALJ determined that such a low number

was “significant.” The only evidence in the record that could support the finding of significance

is the VE’s testimony of 12,900. Considering how low the number is, that testimony alone is not

substantial evidence to support the finding of significant. Moreover, the only other relevant

evidence on the issue appears to be the VE’s opinion that such number is “very low.” The ALJ’s
                                                 11
          Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 12 of 17




finding at step five of “significant” national numbers, therefore, is not supported by substantial

evidence and cannot be affirmed. See Rhodes v. Barnhart, 117 F. App’x 622, 631–32 (10th Cir.

2004) (reversing and remanding where at the administrative hearing the VE commented that the

jobs numbers, which were 150 statewide and 14,000 nationally, were “not in significant numbers”

in the state of Oklahoma and the ALJ commented that the numbers “may not be” significant, but

the ALJ nevertheless found the numbers significant in his decision with no application of the

Trimiar factors and no “specific factual findings regarding the numerical-significance

requirement”).

         Defendant essentially makes three arguments, none of which is persuasive.6                                First,

Defendant argues that because only national numbers are relevant to this case, Trimiar does not

apply. [Doc. 29] at 9–10 (citing Raymond v. Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009)). To

the extent that Defendant argues that national numbers are beyond review, the Court disagrees.7

         In Raymond, the Tenth Circuit explained that Trimiar placed no special significance on

regional numbers to the exclusion of national numbers. 621 F.3d 1274 n.2. It was mere

happenstance that in Trimiar only regional numbers were provided by the VE and relied on by the

6
  Defendant begins his brief, “This Court has granted Plaintiff a remand in two previous instances for resolution of
very narrow issues. The administrative law judge on remand resolved those issues in full satisfaction of this Court’s
remand orders, but Plaintiff has again appealed the resulting unfavorable decision, raising entirely new arguments.”
[Doc. 28] at 1 (emphasis added). The implication seems to be that Plaintiff may not, or should not, raise new
arguments. Such position is firmly rejected. First, with very limited exception, there is no issue exhaustion in social
security cases, and that has been the law for more than 20 years. Sims v. Apfel, 530 U.S. 103, 112 (2000); Wall v.
Astrue, 561 F.3d 1048, 1073 (10th Cir. 2009); but see Carr v. Comm’r, 961 F.3d 1267 (10th Cir. 2020) (requiring
exhaustion of a challenge based on the appointment clause). Moreover—and this is critical—Plaintiff cannot be
limited to arguments raised in previous federal court briefing, because after each remand, the Commissioner issued
entirely new decisions.
7
  Certainly, where only national numbers are at issue, not every factor from Trimiar will be relevant, such as the
distance the claimant is capable of traveling. See Trimiar, 966 F.2d at 1330. But other factors will be relevant to
national numbers, such as the reliability of the vocational expert’s testimony or the isolated nature of the jobs. See id.
Besides, the list of factors is Trimiar is not exclusive. See id. (listing the factors and ending with list with “and so
on.”).
                                                           12
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 13 of 17




ALJ. Raymond does not support Defendant’s position that Trimiar is inapplicable to cases

involving only national numbers.     Such cases are subject to Trimiar, and substantial evidence

must support an ALJ’s finding that national numbers are “significant.” Indeed, as recently as this

month, the Tenth Circuit has applied Trimiar to a case involving only national numbers. Kimes v.

Comm’r, 2020 U.S. App. LEXIS 21193, at *10 (10th Cir. July 6, 2020). Trimiar applies to cases

like this one where only national numbers are at issue.

       Second, Defendant challenges the cases cited by Plaintiff on the ground that they are

harmless-error cases rather than substantial-evidence cases.      [Doc. 28] at 10.     The Court

appreciates the analytical distinction between the harmless-error cases and this, a

substantial-evidence case, but it is not as meaningful as Defendant argues.          True, in the

harmless-error cases, there has been no administrative finding that the job numbers at issue are

“significant.” Thus, in the harmless-error context, the reviewing court would be deciding in the

first instance whether the job numbers at issue are, affirmatively, either significant or

not significant. Whereas in a substantial-evidence case, the reviewing court must decide whether

the correct legal standards were applied, and if so, whether the ALJ’s finding of “significant” is

supported by substantial evidence. Under the circumstances here, however, that distinction only

supports Plaintiff’s position. That distinction shows that the ALJ’s finding of “significant” (when

the number is low) must be based on something more than a mere number. If nothing more than

evidence of a number were required, there would be no need to remand in the harmless-error

context. The circuit court would give us a bright-line rule. The purpose of the remand in the

harmless-error cases is not for the ALJ to mechanically say the word “significant.” The purpose

for the remand is for the ALJ to weigh the “many fact-specific considerations requiring
                                                13
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 14 of 17




individualized evaluation” in determining numerical significance. Allen, 357 F.3d at 1144. Here,

there is no analysis of any kind explaining how the ALJ determined that 12,900 was significant.

Moreover, the evidence from the VE—beyond the testimony of the numbers—is that she assessed

the numbers as “very low.” Under these circumstances, there simply is not substantial evidence

to support the ALJ’s finding of “significant.”

       Finally, Defendant argues that the ALJ’s finding is “reasonable” and must be affirmed

because other courts have found similar numbers to be significant. [Doc. 28] at 11 (citing Rogers

v. Astrue, 312 F. App’x 138, 142 (10th Cir. 2009) (unpublished) (suggesting that 11,000 jobs in

the national economy was substantial evidence to support a determination of nondisability) and

citing Garcia v. Berryhill, No. 16-cv-1266 SCY (D.N.M. Mar. 31, 2018) (unpublished) (finding

that 17,600 jobs in the national economy were “significant”). The Court is not persuaded. In

Rogers, the question of whether the jobs met the numerical-significance requirement was not at

issue. There is no indication that it was argued. The Tenth Circuit’s opinion did not cite to Trimiar

or Allen. (Raymond would not be decided for another ten months.) And the court discussed none

of the principles related to whether a number qualifies as “significant.” Additionally, Rogers is

not published, does not bind the decision in this case, and cannot carry more weight than the

published authorities.

       In Garcia v. Berryhill, United States Magistrate Judge Steven C. Yarbrough rejected a

challenge to the ALJ’s finding of significant numbers at step five. No. 16-cv-1266 SYC (D.N.M.

Mar. 31, 2018) (unpublished). At issue in Garcia was the ALJ’s finding that 17,600 jobs in the

national economy was significant. Importantly, the plaintiff had not challenged the national

numbers. Instead, the plaintiff had divided the national numbers to arrive at his own estimate of
                                                 14
         Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 15 of 17




what the regional numbers likely were and then challenged those speculative numbers. Id. at 7–8.

As is also relevant, Judge Yarbrough clarified that national numbers at step five are not beyond

scrutiny and that Trimiar may be relevant—but the plaintiff had not made any challenge to the

national numbers, and so he affirmed. Id. at 9. These cases8 do not persuade the Court that it was

reasonable to find that 12,900 jobs nationally were “significant” with no further analysis and where

only other evidence was that such number is “very low.”

                 The case will be remanded for an immediate award of benefits.

        District courts have discretion to remand either for further administrative proceedings or

for an immediate award of benefits. Ragland v. Shalala, 992 F.2d 1056, 1060 (10th Cir. 1993).

In making this decision, courts should consider both “the length of time the matter has been

pending and whether or not ‘given the available evidence, remand for additional fact-finding

would serve [any] useful purpose but would merely delay the receipt of benefits.’” Salazar v.

Barnhart, 468 F.3d 615, 626 (10th Cir. 2006) (citation omitted) (quoting Harris v. Sec’y of Health

& Human Servs., 821 F.2d 541, 545 (10th Cir. 1987) (remanding for an immediate award of

benefits where, inter alia, the application had been pending for more than five years)). When the

Commissioner has failed to satisfy his burden of proof at step five, and when there has been a long

delay as a result of his erroneous disposition of the proceedings, remand for an immediate award

of benefits may be appropriate. Ragland, 992 F.2d at 1060 (remanding for an immediate award of

benefits “[i]n light of the Secretary’s patent failure to satisfy the burden of proof at step five[] and

the long delay [of at least four years] that has already occurred as a result of the Secretary’s

8
 Defendant also cited to Jones v. Colvin, No. 14-cv-0170 RAW/KEW, 2015 U.S. Dist. LEXIS 127635 (E.D. Okla.
Sept. 10, 2015) (unpublished). [Doc. 28] at 11. There, the district court remanded on other grounds. The case is
unpublished, and its persuasive value is limited in comparison to what is detailed in this opinion.
                                                      15
          Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 16 of 17




erroneous disposition of the proceedings”). The Commissioner “is not entitled to adjudicate a case

ad infinitum until [he] correctly applies the proper legal standard and gathers evidence to support

[his] conclusion.” Sisco v. U.S. Dep’t of Health & Human Servs., 10 F.3d 739, 746 (10th Cir.

1993).

          Among other authorities in support of an immediate award of benefits, Plaintiff cites

Ragland, 992 F.2d at 1060. [Doc. 24] at 22. In that case, the ALJ had relied on a grid rule to find

the plaintiff not disabled at step five. The circuit court found reversible error because the ALJ

ignored medical evidence showing that the plaintiff could not sit for any prolonged period, and

because the ALJ had improperly weighed the plaintiff’s testimony about her ability to lift and

about her pain. Ragland, 992 F.2d at 1059–60. These limitations (in sitting, lifting, and resulting

from pain) precluded exclusive reliance on the grid rule.             These limitations would have

necessitated testimony from a VE to support the step-five denial of benefits. However, the ALJ

had not solicited testimony from a VE. Id. at 1056. Ultimately, the court declined to permit the

Commissioner another opportunity to gather the evidence from a VE to support his step-five

denial.    Id.   Based on the long delay and the fact that the delay was attributable to the

Commissioner’s erroneous disposition of the proceedings, the court remanded for an immediate

award of benefits. Id.

          Here, Plaintiff argues that her claim has been pending for more than eight years. [Doc. 24]

at 22. This is her third appeal to federal court, and she has met her burden to show disability at

the first four steps of the SEP all three times. Id. at 23. Further, she argues that this appeal concerns

a closed period of time (August 30, 2011 through January 1, 2016) for which the medical evidence


                                                   16
        Case 1:19-cv-00717-SMV Document 31 Filed 07/22/20 Page 17 of 17




is complete. Id.; [Doc. 29] at 10. Defendant does not disagree. See [Doc. 28]. He makes no

argument on the issue at all. See id.

       Plaintiff’s arguments are persuasive. She has met her burden (again). The Court declines

to remand to give Defendant a fourth opportunity to meet his burden. This case has been pending

for more than eight years, and the Court sees no useful purpose in further fact-finding. As in

Ragland, the Court will exercise its discretion and remand for an immediate award of benefits.

                                           Conclusion

       The ALJ’s finding at step five is not supported by substantial evidence. It is not necessary

to pass on Plaintiff’s other allegations of error because an immediate award of benefits is

warranted.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse and Remand for an Immediate Award of Benefits or a Rehearing with

Supporting Memorandum [Doc. 24] be GRANTED. The Commissioner’s final decision is

reversed, and this case is remanded for an immediate award of benefits. See § 405(g).

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge
                                                     Presiding by Consent




                                               17
